Exhibit 10.2
GRANT NO.                     
HEALTHSPORT, INC.
2009 EQUITY INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AGREEMENT
Healthsport, Inc., a Delaware corporation (the “Company”), hereby grants an
Option to purchase shares of its Common Stock (the “Shares”) to the Optionee
named below. The terms and conditions of the Option are set forth in this cover
sheet, in the attachment and in the Healthsport, Inc. 2009 Equity Incentive Plan
(the “Plan”).
Date of Option Grant:                                         , [YEAR]
Name of Optionee:                                                             
Optionee’s Social Security Number:
                    -                    -                    
Number of Shares Covered by Option:                                         
Exercise Price per Share: $                    .                    
Fair Market Value of a Share on Date of Option Grant:
$                    .                    
Expiration Date:                                         , [YEAR] [DO NOT EXCEED
TEN YEARS FROM GRANT]
Vesting Calculation Date:                                         , [YEAR]
Vesting Schedule:
Subject to all the terms of the attached Agreement, your right to purchase
Shares under this Option shall vest as to one-fourth (1/4) of the total number
of Shares covered by this Option, as shown above, on the one-year anniversary of
the Vesting Calculation Date. Thereafter, the number of Shares which you may
purchase under this Option shall vest at the rate of one-forty-eighth (1/48) per
month on the 1st day of each of the thirty-six (36) months following the month
of the one-year anniversary of the Vesting Calculation Date. The resulting
aggregate number of vested Shares will be rounded to the nearest whole number.
No Shares will vest after your Service has terminated for any reason.
By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

             
Optionee:
                     
 
      (Signature)    
 
           
Company:
                     
 
      (Signature)    
 
           
 
  Title:        
 
     
 
   

Attachment

 

 



--------------------------------------------------------------------------------



 



HEALTHSPORT, INC.
2009 EQUITY INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AGREEMENT

     
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.
 
   

  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.
 
   
Nonstatutory Stock Option
  This Option is not intended to be an Incentive Stock Option under section 422
of the Code and will be interpreted accordingly.  
 
  This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.
 
   
Vesting
  This Option is only exercisable before it expires and then only with respect
to the vested portion of the Option. This Option will vest according to the
Vesting Schedule on the attached cover sheet.
 
   
Term
  Your Option will expire in any event at the close of business at Company
headquarters on the Expiration Date, as shown on the cover sheet. Your Option
will expire earlier if your Service terminates, as described below.
 
   
Termination — General
  If your Service terminates for any reason (except in the case of death or
Disability of a California Participant), other than for Cause, then your Option
will expire at the close of business at Company headquarters on the date that is
ninety (90) days after your termination date.
 
   
Termination for Cause
  If your Service is terminated for Cause or if you commit an act(s) of Cause
while this Option is outstanding, as determined by the Committee in its sole
discretion, then you shall immediately forfeit all rights to your Option and the
Option shall immediately expire.

 

2



--------------------------------------------------------------------------------



 



     
Death or Disability California Participants only
  If you are a California Participant and your Service terminates because of
your death or Disability, then your Option will expire at the close of business
at Company headquarters on the date six (6) months after the date of your death
or Disability. During that six (6) month period, your estate or heirs may
exercise the vested portion of your Option.
 
   
Leaves of Absence
  For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.
 
   
 
  The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.
 
   
Notice of Exercise
  When you wish to exercise this Option, you must notify the Company by filing a
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many Shares you wish to purchase. Your notice must also specify how
your Shares should be registered (in your name only or in your and your spouse’s
names as community property or as joint tenants with right of survivorship). The
notice will be effective when it is received by the Company.
 
   
 
  If someone else wants to exercise this Option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:
 
   
 
 
•     Cash, your personal check, a cashier’s check or a money order.
 
   
 
 
•     Shares which have already been owned by you for more than six (6) months
and which are surrendered to the Company. The Fair Market Value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Exercise Price.
 
   
 
 
•     To the extent a public market for the Shares exists as determined by the
Company, by Cashless Exercise through delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

 

3



--------------------------------------------------------------------------------



 



     
Withholding Taxes
  You will be solely responsible for payment of any and all applicable taxes
associated with this Option.
 
   
 
  You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.
 
   
Restrictions on Exercise and Resale
  By signing this Agreement, you agree not to exercise this Option or sell any
Shares acquired under this Option at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit exercise, sale or issuance of
Shares. The Company will not permit you to exercise this Option if the issuance
of Shares at that time would violate any law or regulation. The Company shall
have the right to designate one or more periods of time, each of which shall not
exceed one hundred eighty (180) days in length, during which this Option shall
not be exercisable, and any Shares acquired under this Option shall not be sold,
if the Company determines (in its sole discretion) that such limitation on
exercise could in any way facilitate a lessening of any restriction on transfer
pursuant to the Securities Act or any state securities laws with respect to any
issuance of securities by the Company, facilitate the registration or
qualification of any securities by the Company under the Securities Act or any
state securities laws, or facilitate the perfection of any exemption from the
registration or qualification requirements of the Securities Act or any
applicable state securities laws for the issuance or transfer of any securities.
Such limitation on exercise shall not alter the vesting schedule set forth in
this Agreement other than to limit the periods during which this Option shall be
exercisable.
 
   
 
  If the sale of Shares under the Plan is not registered under the Securities
Act, but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.
 
   
 
  You may also be required, as a condition of exercise of this Option, to enter
into any Company stockholder agreement or other agreements that are applicable
to stockholders.

 

4



--------------------------------------------------------------------------------



 



     
The Company’s Right of First Refusal
  In the event that you propose to sell, pledge or otherwise transfer to a third
party any Shares acquired under this Agreement, or any interest in such Shares,
the Company shall have the “Right of First Refusal” with respect to all (and not
less than all) of such Shares. If you desire to transfer Shares acquired under
this Agreement, you must give a written “Transfer Notice” to the Company
describing fully the proposed transfer, including the number of Shares proposed
to be transferred, the proposed transfer price and the name and address of the
proposed transferee.
 
   
 
  The Transfer Notice shall be signed both by you and by the proposed new
transferee and must constitute a binding commitment of both parties to the
transfer of the Shares. The Company shall have the right to purchase all, and
not less than all, of the Shares on the terms of the proposal described in the
Transfer Notice (subject, however, to any change in such terms permitted in the
next paragraph) by delivery of a notice of exercise of the Right of First
Refusal within thirty (30) days after the date when the Transfer Notice was
received by the Company. The Company’s rights under this subsection shall be
freely assignable, in whole or in part.
 
   
 
  If the Company fails to exercise its Right of First Refusal within thirty
(30) days after the date when it received the Transfer Notice, you may, not
later than ninety (90) days following receipt of the Transfer Notice by the
Company, conclude a transfer of the Shares subject to the Transfer Notice on the
terms and conditions described in the Transfer Notice. Any proposed transfer on
terms and conditions different from those described in the Transfer Notice, as
well as any subsequent proposed transfer by you, shall again be subject to the
Right of First Refusal and shall require compliance with the procedure described
in the paragraph above. If the Company exercises its Right of First Refusal, the
parties shall consummate the sale of the Shares on the terms set forth in the
Transfer Notice within sixty (60) days after the date when the Company received
the Transfer Notice (or within such longer period as may have been specified in
the Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Shares was to be made in a form other than lawful
money paid at the time of transfer, the Company shall have the option of paying
for the Shares with lawful money equal to the present value of the consideration
described in the Transfer Notice.

 

5



--------------------------------------------------------------------------------



 



     
 
  The Company’s Right of First Refusal shall inure to the benefit of its
successors and assigns and shall be binding upon any transferee of the Shares.
 
   
 
  The Company’s Right of First Refusal shall terminate in the event that Shares
are listed on an established stock exchange or are quoted regularly on the OTC
Bulletin Board.
 
   
Right of Repurchase
  Following your Termination Date after termination of your Service for any
reason, the Company shall have the right to purchase all of those Shares that
you have or will acquire under this Option. If the Company exercises its right
to purchase such Shares, the purchase price shall be the Fair Market Value of
those Shares on the date of purchase as determined by the Board of Directors and
shall be paid in cash. The Company will notify you of its intention to purchase
such Shares, and will consummate the purchase within any time period established
by applicable law. The Company’s right of repurchase shall inure to the benefit
of its successors and assigns and shall be binding upon any transferee of the
Shares. The Company’s rights under this subsection shall be freely assignable,
in whole or in part. The Company’s right of repurchase shall terminate in the
event that the Shares are listed on an established stock exchange or are quoted
regularly on the OTC Bulletin Board.
 
   
Transfer of Option
  Prior to your death, only you may exercise this Option. You cannot transfer,
assign, alienate, pledge, attach, sell, or encumber this Option. If you attempt
to do any of these things, this Option will immediately become invalid. You may,
however, dispose of this Option in your will or it may be transferred by the
laws of descent and distribution. Regardless of any marital property settlement
agreement, the Company is not obligated to honor a notice of exercise from your
spouse, nor is the Company obligated to recognize your spouse’s interest in your
Option in any other way.
 
   
Retention Rights
  Your Option or this Agreement does not give you the right to be retained by
the Company (or any Parent or any Subsidiaries or Affiliates) in any capacity.
The Company (or any Parent and any Subsidiaries or Affiliates) reserves the
right to terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your Option’s Shares has been issued. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.

 

6



--------------------------------------------------------------------------------



 



     
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by this Option (rounded down to the
nearest whole number) and the Exercise Price per Share may be adjusted pursuant
to the Plan. Your Option shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
   
Legends
  All certificates representing the Shares issued upon exercise of this Option
shall, where applicable, have endorsed thereon the following legends:
 
   
 
 
         “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER
PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY
THIS CERTIFICATE.”
 
   
 
 
         “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7



--------------------------------------------------------------------------------



 



HEALTHSPORT, INC.
NOTICE OF EXERCISE OF NONSTATUTORY STOCK OPTION BY OPTIONEE
Healthsport, Inc.
6429 Independence Avenue
Woodland Hills, CA 91367

          Re:   Exercise of Nonstatutory Stock Option to Purchase Shares of
Company Stock
 
       
 
 
[PRINT NAME OF OPTIONEE]
   

Pursuant to the Nonstatutory Stock Option Agreement dated
                                                             ,
                     between Healthsport, Inc., a Delaware corporation, (the
“Company”) and me, made pursuant to the 2009 Equity Incentive Plan (the “Plan”),
I hereby request to purchase                      shares (whole number only) of
common stock of the Company (the “Shares”), at the exercise price of
$                     per Share. I am hereby making full payment of the
aggregate exercise price by one or more of the following forms of payment in
accordance with the whole number percentages that I have provided below. I
further understand and agree that I will timely satisfy any and all applicable
tax withholding obligations as a condition of this Option exercise.

              Percentage           of Payment         Form of Payment As
Provided In the Nonstatutory Stock Option Agreement        
 
                           %  
 
  Cash/My Personal Check/Cashier’s Check/Money Order (payable to “Healthsport,
Inc.”)        
 
                           %  
 
  Surrender of Vested Shares (Valued At Their Fair Market Value) Owned By Me For
More Than Six (6) Months   100 %  
 
   

         
Check one:
  o   The Shares certificate is to be issued and registered in my name only.
 
       
 
  o   The Shares certificate is to be issued and registered in my name and my
spouse’s name.
 
       
 
     
[PRINT SPOUSE’S NAME, IF CHECKING SECOND BOX]
 
       
 
      Check one (if checked second box above):
 
       
 
      o Community Property or o Joint Tenants With Right of Survivorship

I acknowledge that I have received, understand and continue to be bound by all
of the terms and conditions set forth in the Plan and in the Nonstatutory Stock
Option Agreement.
Dated:                                         

             
 
(Optionee’s Signature)
     
 
(Spouse’s Signature)**    

**   Spouse must sign this Notice of Exercise if listed above.

             
 
     
 
   
 
           
 
(Full Address)
     
 
(Full Address)    

      *   THIS NOTICE OF EXERCISE MAY BE REVISED BY THE COMPANY AT ANY TIME
WITHOUT NOTICE.

 

8